DETAILED ACTION
This Office action is in response to the original application filed on 08/20/2020.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1 (and similarly claims 8 and 15), the claim recites “private area” and “public area” which render the claim indefinite.  It is unclear as to whether the private area and public area are simply meant to be two similar storage areas for messages associated with the first data center and the second data center, respectively, or intended to be characteristically different areas with different functions.  While the terms “private” and “public” convey opposite meanings, the notion and characteristics of private and public are not immediately clear in the claim, which makes the metes and bounds of the claim unclear.
Examiner suggests Applicant to consider providing further contextual clarity by specifying what happens when the first message is processed by the first data center with respect to the private area in order to overcome the rejection.

Regarding claims 2-7, 9-14, and 16-20, which claim dependency from claims 1, 8, and 15, they are rejected for the same reasons as set forth in the rejection of claims 1, 8, and 15 above.

Allowable Subject Matter
Claims 3-6, 10-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Huang et al. (US 2018/0278610 A1: Optimizing Data Replication Across Multiple Data Centers), Hunt (US 2021/0243276 A1: Systems and Methods for Protecting an Identity in Network Communications), and Sinn (US 10404598 B1: Managing Next Hop Groups in Routers).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446